DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “passive heat-radiating part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “two mounting members disposed on the passive heat-radiating part in parallel and at intervals” is unclear. It is unclear how two objects are both parallel and are disposed at “intervals,” which implies multiple different spaces exist between the two objects. It is suggest “an interval” or the like be claimed. 
Regarding claim 1, the recitation “a position of the fan relative to the passive heat-radiating part is adjusted by the two first connecting portions and the two first mounting portions” is unclear. It is unclear how the “connecting portions” or the “mounting portions” “adjust” the position of the fan, as this appears to contradict the disclosure (see MPEP 2173.03).  Rather, the position of the fan is adjustable, or configured to be adjusted, based on the relative movement between the two portions.  It is suggested language similar to this be used to obviate this rejection.   
Regarding claim 2, the recitation “two of the tracks” is unclear, as two tracks are already claimed. 
Claims 2-10 depend(s) from the claim(s) above and thus is/are rejected accordingly.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest art of record is Lin (US20170075394), Pauser (US20030214784), Gonsalves (US5927389), Huang (US5841633), Kuo (US20080266795), Lee (US20060126302) and Liu (US20100212863). 
Lin teaches an active heat-radiating structure (Fig. 1-10) attached to a passive heat-radiating part, comprising: a fan (4); an outer frame (3), provided for the fan to be disposed thereon, the outer frame including two first connecting portions (30) arranged at two opposite sides of the outer frame; and two mounting members  (20), disposed on the passive heat-radiating part (1) in parallel and at intervals, and the two mounting members forming a connecting relationship with the outer frame, each of the mounting members provided with a first mounting portion (portion with 200) facing the outer frame and one of the two first connecting portions; wherein each of the first connecting portions comprises a track (inner surface thereof) provided with a plurality of positioning points (points along inner surface thereof).  Lin further teaches a guide block in a guide groove (31 & 200), however, teaches wherein the guide bock is located on the fan frame rather than the mounting member, and the groove is located on the mounting member, rather than the fan frame.   
Lin does not teach each of the first mounting portions comprises at least one elastic sheet which can be stressed to move on the track and limited by one of the positioning points, and a guide groove disposed in parallel with the track, and a guide block which can be stressed 
Gonsalves teaches elastic sheets (62) are known in the art to bias fans into frames, however, does not cure the deficiencies of Lin, nor would the spring arms 62 of Gonsalves lend themselves to be implemented on the connecting portions of Lin in combination with the recited guide block.
Thus, Lin (US20170075394), Pauser (US20030214784), Gonsalves (US5927389), Huang (US5841633), Kuo (US20080266795), Lee (US20060126302) and Liu (US20100212863) alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763